The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Salter et al (US 11,083,650, or corresponding US 2019/0183697 having a publication date of 6/20/19). Specific passages cited will refer to the Patent.
Salter shows a ramp system for a vehicle, the ramp system comprising:
a ramp extension and storage mechanism (not separately identified but inherent from col. 3:32-40 and col. 6:33-37) configured to extend and store a ramp 50 from and into the vehicle, the ramp being configured to enable a user 52 who boards and exits the vehicle to move;
an image capturing device 60 (see col. 4:19-23) configured to capture an image of a situation outside the vehicle;
a proximity sensor 62 configured to detect a fact that a detection target 66 is approaching (col. 4:28-50); and
a control device 54 configured to, when the vehicle is stopped at a predetermined place, control the ramp extension and storage mechanism such that the ramp extension and storage mechanism extends the ramp in a case where it is confirmed, using the image capturing device, that the user exists outside the vehicle and the proximity sensor detects the fact that the detection target is approaching (col. 5:22 to col. 7:21).
Re claim 6, the detection target is a belonging (“mobile device”, i.e., cell phone) of the user.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al in view of Ihlenburg et al (US 2014/0207344).
Re claim 2, Salter does not disclose that the control device is configured to, when it is confirmed, using the image capturing device, that the user is pointing the detection target at the proximity sensor, control the ramp extension and storage mechanism such that the ramp extension and storage mechanism extends the ramp.
Re claims 4 and 5, Salter does not disclose that the detection target is a body part, such as a hand, of the user.
Ihlenburg discloses a vehicle hatch control system, wherein an image capturing device (e.g., camera) can be used as a gesture recognition system to confirm that a user is pointing a body part, such as a hand or finger, to indicate the user’s desire to open a door, hatch or decklid of the vehicle, and wherein the control system, upon such confirmation, actuates a corresponding opening mechanism to open the desired vehicle component (see at least par. [0051]).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the apparatus of Salter by configuring the control device to confirm, using the image capturing device, that the user was pointing the detection target (i.e., the user’s hand) at the proximity sensor, and control the ramp extension and storage mechanism accordingly to extend the ramp, as suggested by Ihlenburg, as an effective means of operating the ramp in the event the proximity sensor did not detect the approach of the detection target.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Salter et al in view of Jones et al (US 202/0157875).
Salter does not disclose a remote device configured to transmit an extension instruction signal used for instructing the ramp to be extended, wherein the control device is configured to, upon receiving the extension instruction signal from the remote device, control the ramp extension and storage mechanism such that the ramp extension and storage mechanism extends the ramp regardless of a detection result of the proximity sensor.
Jones shows a door opening system wherein a user in a wheelchair may utilize a remote device 10 to transmit a signal to a control device 420 to indicate the user’s desire to open a door, and wherein the control device, upon receipt of such signal, controls a door operating apparatus 200 to open the door (par. [0030].
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the apparatus of Salter by providing a remote device configured to transmit an extension instruction signal used for instructing the ramp to be extended, wherein the control device was configured to, upon receiving the extension instruction signal from the remote device, control the ramp extension and storage mechanism such that the ramp extension and storage mechanism extended the ramp, as suggested by Jones, to provide convenient means for a wheelchair user to gain access to a desired area. One of ordinary skill would clearly recognize that the system of Jones could be readily adapted to a ramp on a vehicle. Furthermore, it would have been obvious to have used the operating system of Jones as a back-up to the proximity sensor so that the ramp could be extended regardless of the detection result of the proximity sensor.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kito, Myers, Kalberer, Ogata, Ryu, Kiriyama and Horibe show devise for automatically operating a vehicle door or other opening in response to recognition of and/or a gesture made by a body part of a user. Matsuoka, Moon and Karlusch show vehicle-mounted cameras for recognizing a situation exterior to and/or in the vicinity of the vehicle. Kim shows a mobile terminal for controlling various vehicle systems. Ishiguro shows a capacitance sensor used to open a vehicle door.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

5/12/22